Case 5:16-cv-00523-JKP-RBF Document 71-10 Filed 06/04/20 Page 1 of 3




                     Exhibit J
              Case 5:16-cv-00523-JKP-RBF Document 71-10 Filed 06/04/20 Page 2 of 3




From:                               Daniel Montes <plantoperationsdirector@gmail.com>
Sent:                               Monday, August 10, 2015 9:34 PM
To:                                 rupdegrove@co.hays.tx.us; Ronald Shaw; glennareedcpa@satx.rr.com;
                                    3rdjudreg@co.guadalupe.tx.us; John Stewart; ehudson1000@hotmail.com;
                                    jximenes@jxminc.com; Wes Mau; Elvira Ximenes;
                                    kimberly.mcmahon@co.guadalupe.tx.us
Subject:                            Fwd: Notice(s): 03-15-00472-CV
Attachments:                        RESPONSE REQ_RPI_FILECOPY.pdf


Judge Robert Updegrove,
I just got an email from the Third Ct of Appeals requesting that YOU file a response to my amended petition for a writ of
mandamus. I suggest you not file anything, bc it will make you a witness. You know the consequences when an atty or
judge becomes a witness in the same case it's in. Anyway, upon remand, I also suggest that we not get that same judge
that was on the bench July 20th, bc I plan to disqualify him also for colluding with you in violating my federal civil rights,
ie he to be added to my fed case. I recommend that you tell him to recuse himself upon remand. This will be my next
motion to be filed upon remand. I pulled your appellate history and my panel (Chief Justice Rose, Justices Pemberton &
Field) wacked you in April of 2014 for setting an excessive bond on an appellee. Interesting that issue is one of my total
of six. I think the sixth issue got you, ie, the one where you recused yourself and then brought yourself back in. Wow. I
feel like I live in North Korea or Iran, no due process, judge jury and executioner without appeal. This is how things are
handled in Hays County Probate? Jesus H. Christ. My probate will NOT be done in Hays for sure. Well, due to you
violating my federal civil rights that the Third Ct of Appeals has shined the light on your little probate court. Mandamus
is to issue with or without your response and you know it. When you recused yourself that you did the right thing, but
when Shaw brought the mess back to you that you should have declined. You wanted to maliciously hit me with your
extrajudicial order, bc of your prejudice against pro se litigants. Now, you're facing a scathing mandamus ruling against
you, plus a federal civil rights lawsuit against you personally. You should know me by now. I'm not bluffing. I plan to
publish the mandamus ruling ALL over the place, with your opponents, with legal news, magazines, blogs, in the San
Marcos Record, Univ Star, etc. The People of Hays County should know how you run your court, very badly. Anyway, a
copy of the Third Ct's letter is attached for your leisure reading. If you file a response that I want YOU to draft and sign it
under oath, not by some recent law grad in the DA's office. You got yourself into this mess with your extrajudicial order
against me signed July 24th, 2015. If you file a response, that I promise you a reply and I will drag your colluding judge
friend. The Third Ct could ask him to file a response also, thus he would be disqualified also upon remand. The only
thing I want is to be treated fairly under the law as to my due process and property rights. I'm able to proceed pro se
and can present each of my motions before a jury for a decision. Send me an emailed copy of your filed response by
Friday. If I don't receive a copy by email as requested that I will file a motion to strike your moot response. You know
it's moot, bc the Third Ct has already made up it's mind and you know this man. It wants you to make a fool of yourself,
to lie, to become a witness, etc. Better not to file a response don't you think? Have a good day, my friend. See you,
Shaw, Reed and Barnett, as defendants soon in USDC Austin.

Thank you,

/s/Daniel Montes
Plaintiff, Relator, Interveanor and as
Agent for Juana Perez Hernandez
469-765-5427 cell
plantoperationsdirector@gmail.com

---------- Forwarded message ----------
From: <coa3noticingservice@txcourts.gov>

                                                              275
             Case 5:16-cv-00523-JKP-RBF Document 71-10 Filed 06/04/20 Page 3 of 3
Date: Mon, Aug 10, 2015 at 6:02 PM
Subject: Notice(s): 03-15-00472-CV
To: plantoperationsdirector@gmail.com



You have received notice(s) for the following case(s):


03-15-00472-CV
TC #14-0132-P
In re Daniel Montes

Files
RESPONSE REQ_RPI_FILECOPY.pdf


Thank you,
Jeffrey D. Kyle
Third Court of Appeals

Do not reply to this message. If you have questions, please contact the Court at (512) 463-1733.




                                                           276
